                                                                                                "i'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                         "/
                                                                                                      1.' ..
                                                                                                               1'




    24 CAPITAL FUNDING, LLC,
                                    Plaintiff,
                                                                             No. l 9-cv-4929 (NSR)

          -against-                                                        OPINION AND ORDER

    PETERS BROADCASTING ENGINEERING, INC.
    and ROBERT MICHAEL PETERS,
                                     Defendants.


NELSON S. ROMAN, United States District Judge

        On May 10, 2019, Plaintiff 24 Capital Funding, LLC ("Plaintiff') filed two judgments by

confession against Defendants Peters Broadcasting Engineering, Inc. and Robe1i Michael Peters

(together, "Defendants") in the Supreme Comi of New York for Putnam County (Index Nos.

500734/2019 and 500736/2019). The judgments by confession stem from the breach of a series of

financing agreements that Plaintiff and Defendants entered into, beginning in November 2018

through February 2019. 1 (See ECF No. 11 at 7.) On May 13, 2019, the Putnam County Clerk entered

judgment in Index No. 500736/2019. 2 (ECF No. 2 at 28.) On May 28, 2019, Defendant Peters filed

a Notice of Removal in this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1441.


1
  The Court notes that Defendant Robert Michael Peters' Affidavit of Confession of Judgment (ECF No. 2 at 31-33)
("Affidavit") contains provisions whereby Defendants expressly authorize entry of judgment in the Supreme Comt of
the State of New York, County of Putnam. The Affidavit states that Defendants "authoriz[ e] entry of judgment in favor
of Plaintiff and against [Defendants] in the Federal District Court for the Southern District of New York, Supreme Comt
of the State of New York, County of New York, Supreme Comt of the State of New York, County of Westchester,
Supreme Comt of the State of New York, County of Nassau, Supreme Court of the State of New York, County of
Richmond, Supreme Comt of the State of New York, County of Putnam, Supreme Court of the State of New York,
County of Erie, Supreme Court of the State of New York, County of Ontario, Supreme Court of the State of New York,
County of Niagara and/or Civil Comt of the City of New York, County ofNew York ... " (Id. at ,r,r 4-5.) The affidavit
further provides that "I [Peters], individually and on behalf of Merchant Defendant consent to the jurisdiction of this
Court [the Supreme Court of the State of New York for Putnam County]." (Id. at ,r 3.)
2
  Based on the parties' submissions to date, it does not appear the Putnam County Clerk has entered judgment in Index
No. 500734/2019 (See ECF No. 2 at 30; ECF No. I 0, Ex. I at 8).
                                                           1
(ECF No. 2.)

       After reviewing the record, this Court determined that its subject matter jurisdiction over the

present action was likely lacking and issued an Order directing Defendants to show cause, on or

before June 21, 2019, why this action should not be remanded to the Supreme Court of New York for

Putnam County. (ECF No. 5.) On June 19, 2019, Plaintiff submitted a memorandum of law in support

of remand. (ECF No. 9.) Defendants submitted a response to the Order on June 20, 2019. (ECF No.

11.)

       After careful consideration of the parties’ submissions, the Court finds that this matter should

be remanded to the Supreme Court of New York for Putnam County.

                                            DISCUSSION

       A “civil action” initially filed in state court may be removed by the defendant to the federal

district court embracing the place where the state court action is pending, so long as the district

court has original subject matter jurisdiction over the plaintiff’s claim. See 28 U.S.C. § 1441; Lupo

v. Human Affairs Int’l, Inc., 28 F.3d 269, 271 (2d Cir. 1994). However, the removal jurisdiction of

the federal courts is limited and should be “scrupulously confine[d].” Shamrock Oil & Gas

Corporation v. Sheets, et al., 313 U.S. 100, 109, 61 S.Ct. 868, 85 L.Ed. 1214 (1941) (quotations

omitted); Noel v. J.P. Morgan Chase Bank N.A., 918 F.Supp.2d 123, 125 (E.D.N.Y. 2013).

“Removal jurisdiction must be strictly construed, both because the federal courts are courts of

limited jurisdiction and because removal of a case implicates significant federalism concerns.”

James v. Gardner, 2004 WL 2624004, at *1 (E.D.N.Y. Nov.10, 2004) (citing In re NASDAQ

Market Makers Antitrust Litig., 929 F.Supp. 174, 178 (S.D.N.Y. 1996)).

       In cases of removal, the removing party bears the burden of establishing that all

jurisdictional requirements have been met. Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291,

296 (2d Cir. 2000); see also United Food & Commercial Workers Union, Local 919, AFL-CIO v.



                                                   2
CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994). Where subject

matter jurisdiction is lacking, “the Court is obligated to decline removal and remand [the] case.”

Newman & Cahn, LLP. v. Sharp, 388 F. Supp. 2d 115, 117 (E.D.N.Y. 2005); see also 28 U.S.C. §

1447(c); United Food & Commercial Workers Union, Local 919, 30 F.3d at 301.

        The federal removal statute applies to “any civil action,” 28 U.S.C. § 1441, however, the

judgments that Defendants have attempted to bring before this Court are not removable “actions.”

As the state statute governing judgments by confession, New York Civil Procedures Law and Rules

§ 3218, provides: “a judgment by confession may be entered, without an action, either for money

due or to become due” (N.Y. C.P.L.R. § 3218(a)) (emphasis added) and “[t]he judgment may be

docketed and enforced in the same manner and with the same effect as a judgment in an action in

the supreme court.” (N.Y. C.P.L.R. § 3218(b)). Thus, the statute itself distinguishes a “judgment

by confession” as a matter distinct and separate from an “action.”

        Once a confession of judgment is filed and entered, no further proceedings remain;

therefore, a confession of judgment does not amount to a removable “action.” See Pearl Beta

Funding, LLC v. Biodata Med. Labs., Inc., No. 16-CV-1033S, 2019 WL 3940244, at *2 (W.D.N.Y.

Aug. 21, 2019) (finding a judgment by confession insufficient to constitute a “claim” or “cause of

action” subject to removal under another federal removal statute, 28 U.S.C. § 1452). Because the

judgments by confession are not removable “actions” under 28 U.S.C. § 1441, Defendants’ claims

must be remanded.

        Furthermore, the Court’s subject matter jurisdiction is circumscribed in the instant case by

the Rooker-Feldman doctrine. 3 The Rooker-Feldman doctrine “denies ‘federal district courts . . .

jurisdiction over cases that essentially amount to appeals of state court judgments.’” Barbato v. U.S.



3
 See Rooker v. Fidelity Tr. Co., 263 U.S. 413, 414–15 (1923); District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 468–73 (1983).


                                                         3
Bank National Association, 14-CV-2233 (NSR), 2016 WL 158588, at *2 (S.D.N.Y. Jan. 12, 2016)

(citing Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014)). To apply

the Rooker-Feldman doctrine, the Court must find that the following four requirements are met:

       (1) the federal-court plaintiff lost in state court; (2) the plaintiff ‘complain[s] of
       injuries caused by a state court judgment’; (3) the plaintiff ‘invite[s] ... review and
       rejection of that judgment’; and (4) the state judgment was ‘rendered before the
       district court proceedings commenced.’

Vossbrinck, 773 F.3d at 426 (citing Hoblock v. Albany Cnty. Bd. of Elecs., 422 F.3d 77, 85 (2d Cir.

2005)). The Second Circuit characterizes the first and fourth elements as “procedural” and the

second and third elements as “substantive.” Hoblock, 422 F.3d at 85. Where a defendant has

petitioned for removal from state court as the state-court loser, the Rooker-Feldman doctrine

similarly applies. See, e.g., Citibank, N.A. v. Swiatkoski, 395 F. Supp. 2d 5, 9 (E.D.N.Y. 2005)

(rejecting defendant’s petition for removal under the Rooker-Feldman doctrine, where defendant

was the state-court loser); Grohs v. Grohs, No. 3:17-CV-01605 (SRU), 2017 WL 4678182, at *4

(D. Conn. Oct. 17, 2017), adhered to on reconsideration, No. 3:17-CV-01605 (SRU), 2017 WL

5171845 (D. Conn. Nov. 8, 2017) (same).

       Here, a judgment was entered in state court against Defendants Peters Broadcasting

Engineering, Inc. and Robert Michael Peters before the notice of removal was filed, satisfying the

first and fourth Rooker-Feldman requirements. (See ECF No. 2 at 28.) Defendants have now

complained of injuries resulting from that state court judgment and move to vacate the judgment.

(See ECF No. 16.) This satisfies the remaining Rooker-Feldman requirements. See Kosachuk v.

Selective Advisors Grp., LLC, No. 19CV4844 (DLC), 2019 WL 4805742, at *2–4 (S.D.N.Y. Sept.

30, 2019) (finding court lacked subject matter jurisdiction under Rooker-Feldman to void a

judgment by confession entered in New York Supreme Court). Because the Rooker-Feldman

doctrine mandates that this Court abstain from exercising subject matter jurisdiction over state court

judgments, Defendants’ claims must be remanded.


                                                   4
                                           CONCLUSION
         As Defendants have not set forth a legal basis for removal, this action is hereby

REMANDED in its entirety to the Supreme Comi of New York for Putnam County. Accordingly,

Plaintiffs Rule 60(b)(6) motion to vacate is hereby DENIED as moot. The Clerk of the Court is

respectfully directed to terminate the motion at ECF No. 16 and close this case.



Dated:    October      2019                                   SO ORDERED:
          White Plains, New York




                                                          NELSONS. ROMAN
                                                       U~ited States District Judge




                                                   5
